Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment filed on 05/24/2021.
Claims 1-20 are cancelled by the applicants.
Claims 21-40 are added by the applicants.
Claims 21-40 are pending. 


Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Examiner’s Interview summary
On 02/17/2022 Examiner discussed the allowance matter with Mr. Gibson to place the application in condition for allowance. On 02/24/2022 Examiner received call from Gibson that applicants’ needs more time to consider and would like to see an office action. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 21-24, 26, 29-31, 35-36 and 38-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 9, 16-17 and 19 of U.S. Patent No. 10,891,125. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations.

Instant Claim
10,891,125 Claim
21. A method for executing a game application on a computing device, the method comprising: by one or more processors configured with computer-readable instructions, executing a game application on a computing device using application code comprising a function store, wherein the function store stores a first function asset that includes compiled machine code, and during runtime of the game application: receiving a second function asset that includes non-compiled code, storing the second function asset in the function store, and executing a game function, wherein said executing the game function comprises: identifying a set of function assets in the function store that are associated with the game function, wherein the set of function assets includes at least the first function asset and the second function asset, selecting the second function asset from the set of function assets based on a version associated with the 
23. The method of claim 21, wherein said storing the second function asset in the function store occurs without recompiling the game application.








22. The method of claim 21, wherein said selecting the second function asset from the set of function assets comprises: comparing version identifiers associated with each function asset of the set of function assets; and selecting a particular function asset of the set of function assets that is associated with a most-recent version.

3. The method of claim 1, wherein said selecting the second function asset instead of the first function asset comprises: comparing the first version identifier with the second version identifier, and identifying the second version identifier based, at least in part, on a determination that the second version identifier corresponds to a newer version identifier than does the first version identifier.

2. The method of claim 1, further comprising, prior to said receiving the data packet, executing the first game function using the first function asset based, at least in part, on the first version identifier.
26. The method of claim 21, wherein the second function asset includes a scripting language.
6. The method of claim 1, wherein the second function asset includes a scripting language.
29. A user computing system comprising: one or more non-transitory, computer-readable storage mediums storing computer readable instructions, the computer readable instructions comprising at least application code for executing a game application, the application code comprising a function store that stores at least a first function asset that includes compiled machine code; and one or more processors configured to execute the computer readable instructions to perform operations comprising: executing the game application using the application code, and during runtime of the game application: receiving a second function asset that includes 
31. The user computing system of claim 29, wherein said storing the second function asset in the function store occurs without recompiling the game application.


9. The user computing system of claim 7, wherein said selecting the second function asset instead of the first function asset comprises: comparing the first version identifier with the second version identifier, and identifying the second version identifier based, at least in part, on a determination that the second version identifier corresponds to a newer version identifier than does the first version identifier.
35. A method for updating a game application on a computing device comprising: receiving an indication of a computing device executing a game application, wherein the computing device executes the game application using application code comprising a function store, wherein the function store comprises a first function asset that is compiled machine code; and during runtime of the game application, communicating a second function asset to the computing device, wherein the second function asset is non-compiled code, wherein during the runtime of the game application 

38. The method of claim 35, wherein the computing device stores the second function asset in the function store occurs without recompiling the game application.


36. The method of claim 35, wherein prior to said communicating the second function asset 


17. The method of claim 16, wherein prior to said communicating the data packet to the 




19. The method of claim 16, wherein each of the first function asset and the second function asset includes a game function identifier associated with the first game function, wherein the client computing device identifies the first function asset and the second function asset as being associated with the first game function by identifying the first function asset and the second function asset from other function assets in the function store based, at least in part, on the game function identifier of the first function asset and the second function asset.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-32, 34-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20100095290 to Miwa et al. in view of USPN 20100240449 to Corem et al.
Per claim 21:
Miwa discloses:
21. A method for executing a game application on a computing device, the method comprising: by one or more processors configured with computer-readable instructions, executing a game application on a computing device using application code comprising a function store (Paragraph [0016] “The file retrieval system 1 is built in a game system that provides a suitable environment for executing game software”), and 
executing a game function, wherein said executing the game function comprises: 
(Paragraph [0051] “The title information 176 is information identifying a title ID. In the illustrated example, the title ID is "ABCD". The version information 178 is information identifying the OS recommend for the execution of the game software 150 that is started”), 
wherein the set of function assets includes at least the first function asset and the second function asset Paragraph [0024] “When the game device 10 in the file retrieval system 1 according to the embodiment is turned on, the device 10 starts the OS and retrieves the OS information file from the update server 14 by connecting to the address storing the OS information file… the game device 10 compares the version information on the OS thus started and the version information contained in the information file so as to determine whether a version of the OS newer than the OS running is downloadable from the network 18. When a version of the OS newer than the OS running is downloadable via the network 18, the game device 10 displays on a display device a screen that prompts the user to confirm whether to download the latest OS”), 
selecting the second function asset from the set of function assets based on a version associated with the second function asset (Paragraph [0025] “The game device 10 then starts the game software. While running a startup process, the device 10 concurrently accesses the management server 12 via the network 18 so as to retrieve the version file of the game , and 
executing the game function using the second function asset (Paragraph [0027] “the latest OS is running (i.e., executing) in the game device 10, the version information on the OS running should indicate a version identical to or newer (i.e., using the second function asset) than the version indicated by the version information on the OS required for the use of the patch file”).

Miwa does not explicitly disclose wherein the function store stores a first function asset that includes compiled machine code, and during runtime of the game application:  receiving a second function asset that includes non-compiled code, storing the second function asset in the function store.
However, Corem discloses in an analogous computer system wherein the function store stores a first function asset that includes compiled machine code (Paragraph [0025] “Binary identification codes (i.e., function asset) or parameters may be compiled into the executable code of a game application”), and during runtime of the game application:  receiving a second function asset that includes non-compiled code (Fig. 5A-5B Paragraph [0048-0049] “source code segment (from a header file)… an application, e.g., a gaming application, that are written in the VM language source ,  storing the second function asset in the function store (Paragraph [0017] “Code repository 110 may be any suitable storage device or system that may store source code of a gaming application”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the function store stores a first function asset that includes compiled machine code, and during runtime of the game application:  receiving a second function asset that includes non-compiled code,  storing the second function asset in the function store as taught by Corem into the method of updating the game software as taught by Miwa. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the function store stores a first function asset that includes compiled machine code, and during runtime of the game application:  receiving a second function asset that includes non-compiled code,  storing the second function asset in the function store to provide an efficient technique for game software so that the performance of the game/software is optimized.

Per claim 22:
Miwa discloses:
22. The method of claim 21, wherein said selecting the second function asset from the set of function assets comprises: comparing version identifiers associated with each function asset of the set of function assets (Paragraph [0026] “The version file contains version information on a patch file not stored in the game device 10. Therefore, the device 10 retrieves the version ; and selecting a particular function asset of the set of function assets that is associated with a most-recent version (Paragraph [0026] “The game device 10 determines whether the version file contains version information indicating a version of a patch file newer than that indicated by the version information on the game software and patch file stored in the device 10”).

Per claim 23:
Miwa discloses:
23. The method of claim 21, wherein said storing the second function asset in the function store occurs without recompiling the game application (Paragraph [0024] “a version of the OS newer than the OS running is downloadable via the network 18, the game device 10 displays on a display device a screen that prompts the user to confirm whether to download the latest OS (i.e., without recompiling)”).

Per claim 24:
Miwa discloses:
24. The method of claim 21, further comprising, prior to said receiving the second function asset, executing the game function using the first function asset (Paragraph [0032] “title .

Per claim 26:
The rejection of claim 21 is incorporated and further, Miwa does not explicitly disclose wherein the second function asset is code in a scripting language.
However, Corem discloses in an analogous computer system wherein the second function asset includes a scripting language (Paragraph [0049] “an application, e.g., a gaming application, that are written in the VM language source code, (for example, Java, LUA scripts, etc.) into a morphed byte code”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the second function asset is code in a scripting language as taught by Corem into the method of updating the game software as taught by Miwa. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the second function asset is code in a scripting language to provide an efficient technique for game software so that the performance of the game/software is optimized.


Per claim 27:
Miwa discloses:
27. The method of claim 21, further comprising: after executing the game function using the second function asset: receiving a third function asset that is compiled machine code, storing the third function asset in the function store (Paragraph [0034] “the game software may be assigned version information indicating a version number "1", the patch file created first may be assigned version information indicating a version number "2", and the patch file created subsequently may be assigned version information indicating a version number "3"”; Paragraph [0048] “The address of the game software 150 with the title ID "ABCD" is set as described below using the address generation method. http://www.***.com/ABCD/ABCD.XYZ "www.***.com" identifies the management server 12, "ABCD/ABCD.XYZ" identifies the file name (ABCD.XYZ) included in the directory (ABCD) of the management server 12…using a file name identified by the title ID, the game device 10 is capable of retrieving the version file of the game software running”), and executing the game function using the third function asset (Paragraph [0051] “version information 178 is information identifying the OS recommend for the execution of the game software 150”).



Per claim 28:
Miwa discloses:
28. The method of claim 27, wherein responsive to storing the third function asset in the function store, the set of function assets comprises the first function asset, the second function asset, and the third function asset (Paragraph [0057] “patch information 180a indicates that the associated patch file is assigned a version number "2" and the version number of the OS required for the use of the patch file is "1.00". The patch information 180b indicates that the associated patch file is assigned a version number "3" and the version number of the OS required for the use of the patch file is "1.00". The patch information 180c indicates that the associated patch file is assigned a version number "4" and the version number of the OS required for the use of the patch file is "1.01"… version 1.00 of the OS is sufficient to exploit the versions 2 and 3 of the patch file and that the version 1.01 of the OS is required to suitably exploit the version 4 of the patch file”).

Claims 29-32 and 34 is/are the system claim corresponding to method claims 21-24 and 27 respectively, and rejected under the same rational set forth in connection with the rejection of claims 21-24 and 27 respectively, as noted above.

Claims 35-38 and 40 is/are the method claim corresponding to method claims 21, 24, 26, 23 and 22 respectively, and rejected under the same rational set forth in connection with the rejection of claims 21, 24, 26, 23 and 22 respectively, as noted above.

Allowable Subject Matter
Claims 25, 33 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 8589905 B2 discloses Game Device And Information Processing Apparatus
US 20110138373 A1 discloses METHOD AND APPARATUS FOR GLOBALLY OPTIMIZING INSTRUCTION CODE
US 20060080702 A1 discloses Systems And Methods For Delivering Content Over A Network
Phillips, James C., John E. Stone, and Klaus Schulten. "Adapting a message-driven parallel application to GPU-accelerated clusters."
Zhang, Mu, and Heng Yin. "AppSealer: Automatic Generation of Vulnerability-Specific Patches for Preventing Component Hijacking Attacks in Android Applications."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193